 THERMALLOY CORPORATION129Thermalloy Corporation and Local 819,InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Cases 29-CA-3620and 29-RC-2348August 30, 1974DECISION, ORDER AND CERTIFICATIONOF RESULTS OF ELECTIONCERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for Local 819, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, and that said labororganization is not the exclusive representative of allthe employees, in the unit herein involved, within themeaning of Section 9(a) of the National Labor Rela-tions Act, as amended.BY CHAIRMAN MILLER ANDMEMBERSJENKINS AND KENNEDYOn May 13, 1974, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondent fileda brief in support of the Administrative Law Judge'sDecision and in answer to exceptions filed by theGeneral Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge' and toadopt his recommended Order?ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.IT IS FURTHER ORDERED that the objections in Case29-RC-2348 be, and they hereby are, overruled andthe results of the election certified.'The General Counsel has exceptedto certaincredibilityfindings madeby the Administrative Law Judge. It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respectto credibili-ty unless the clear preponderanceof all of the relevant evidence convincesus that the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexaminedthe record and find no basis forreversing his findings.2Contrary to his colleagues, MemberJenkins doesnot adopt the Adminis-trativeLaw Judge's recommendation that Respondent's violation of Sec.8(ax1) should be permittedto go unremedied.In Member Jenkins'view thereis nothing "minor" about a supervisor's interrogation of an employee con-cerningthe union adherence and activity of that employee and other employ-ees in the unit. Moreover,and even assumingarguendothat the violationfound here could be construed as "minor,"a refusalto remedy the violationwould not be warranted.St.Regis Paper Company,192 NLRB 661 (1971).DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: This is aconsolidated proceeding joining a complaint case 29-CA-3620-with a representation case 29-RC-2348. Upona charge filed on November 5, 1973, by Local 819, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called the Union, acomplaintissuedon January 31, 1973, against ThermalloyCorporation, herein called the Respondent or the Compa-ny. In the representation case a petition for an election wasfiled by the Union and a Board-conducted election was heldon November 2, 1973; the Board thereafter ordered a hear-ing upon the Union's objection to the Company's conductallegedly affecting the result of the election. The two caseswere joined for single hearing, which was held on April 2,and 3, 1974 at Freeport, New York. The issues are whetherthe Respondent violated Section 8(a)(1) of the Act, andwhether it improperly interfered with the conduct of theelection.Upon the entire record and from my observation of thewitnesses I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThermalloy Corporation is engaged in the manufacture,sale and distribution of tubular heating elements and relat-ed products, with its principal place of business in the Cityof Freeport, New York State. During the past year, a repre-sentative period, the Respondent purchased and caused tobe delivered to its Freeport plant, steel, metal rods, andother goods and materials valued in excess of $50,000, ofwhich an amount valued in excess of $50,000 was transport-ed and delivered to that location from out-of-state sources.I find that the Respondent is engaged in commerce withinthe meaning of the Act and that it will effectuate the policiesof the Act to exercise jurisdiction herein.11.THE LABOR ORGANIZATION INVOLVEDI find the Local 819, International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America,is a labor organization within the meaning of Section 2(5)of the Act. 130DECISIONSOF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESAt the end of August 1973, some few of the Company'sapproximately 20 rank-and-file employees signed cards infavor of the Union, and, on September 6, the Union filedits petition requgsting a Board election. With the Companyconsenting,the election was held on November 2; only 4 ofthe 18 valid votes counted were cast in favor of the Union.Three dayslater, on the 5th, the Union filed both objectionsto the election and a charge alleging the Respondent hadrestrained and coerced the employees before the election inviolation of Section 8(a)(1) of the Act. It is virtually thesame conduct charged to management representatives thatis said to constitute both interference with the election andunfair labor practices.The complaint, as originallyissued,is limitedto threeincidents in each of which the Respondent is said to haveunlawfully coerced its employees. (1) John Horod, an ad-mitted supervisor,interrogated employees concerning theirunion activities. (2) Sidney Kleinman,the Company presi-dent, Horod, and David Prager, plant manager, surveyedthe Union meetings and other union activities of the em-ployees after the election results had been announced. (3)Kleinman promised paid health insurance to the employeesas an inducementfor them to voteagainst theUnion in theNovember 2 election. After completion of his case-in-chiefat the hearing, the General Counsel amended the complaintto add, (4) that at the end of August, before the filing of therepresentation petition,Prager told assembled employeesthe Respondent would close the plant, move it to the south,if the employees elected to be represented by a union. TheRespondent denies all of these allegations.1.There is no testimony by anywitnessesabout survey-ance of the part of companyrepresentatives. In a responseby the General Counsel to the Respondent's pretrial motionfor a bill of particulars, there appears the statement that thecompany "created the impression of surveyance" by aphrase in a letter to the employees put in their hands shortlybefore the election. In telling the employees they were freeto vote as they wished, the letter also said: "No matter whatthe union says, the large majority of your fellow workers didnot sign the union card." The General Counsel suggests thatfrom this one phrase the thought would arise in the mindsof the employee thatmanagementhad been spying on theirunion activities. Kleinman testified he had heard rumors theunion agent had urged employees to sign cards on theground that many others, or even a majority, had alreadydone so. It was not unreasonable of him to believe this. Itis also a relevant fact that the Union did not demand recog-nition,in itself an indicationa majorityhad not signed. Bothbefore the day of the hearing, and at the start of the hearing,there was a big to do between the General Counsel andcounsel for the Respondent over the fact the complaint liststhe name of one Theodore Phillips, as an agent of the Re-spondent somehow involved in the unfair labor practices. Itwas the position of the General Counsel that Phillips was anactor in the surveyance activity, and he objected to "ex-punging"his name from the proceeding.Except for an em-ployee saying that Phillips had once been her foreman, thereis no further mention of this man throughout the record.The allegation of surveyance, or creating the impressionof surveyance as set out in the complaint, must be dis-missed.'2.There is a direct conflict in the testimony on the ques-tion whether Manager Prager did in fact threaten plantclosure.The incident occurred on about August 28, 1973;the precise date is not clear, but two union cards signed thatday, and the collective recollections of severalwitnesses,place it pretty clearly on that day. There was a flurry of cardsolicitation by union agents at the end of the lunch periodand as the employees were returning to their machines andstarting to work. The union officials were talking throughthe windows and standing in the doorway to the building,the employees were somewhat confused, there were unionpamphlets on the floor, and in consequence of the excite-mentPrager, the manager, called all the employees into hisoffice for what at the hearing he called a calming talk. Histestimony is that he told them they had a right to join theUnion, but that he also took the opportunity to list thevarious benefits they were enjoying with the Company as itwas. Perhaps half of the 20 or so employees speak onlySpanish and did not really understand him; there was nointerpreter present.Linda Seabrook, an employee who speaks English, testi-fied thatPrager alsosaid that day: ". . . the Company wasnot making any money and they did not want the union intelling them when to give the people raises and he said thatif the union came in that they were going to move downsouth. Their competitors have already moved down southand that is what they would do if the union came in." Pragerdirectly contradicted her story; he insisted he said nothingabout moving south, or closing the plant, or that any othercompanies had gone south to avoid the Union. I credit histestimony.Ernest Robinson, another English speaking employeewho was present, was also called by the General Counsel,and said nothing of Prager voicing any threats. The GeneralCounsel also called Alajandrina Goris, who only speaksSpanish. It seems the English speaking employees kept tell-ing the others what Prager was saying. She testified Pragerreminded them of raises the Company used to give every 3months,and said they should think of this. Goris also saidPrager did not mention the Union at all. Of course, Gorismight not have been told everything Prager said, but if shecould be used in support of the complaint as to this inci-dent, it is only fair to appraise it also to the extent it aidsthe defense, however little weight it may have.There is a greater weakness in Seabrook's testimony. Shealso quoted Prager as saying that day ". . . he wouldn't fireanybody but he thought it was best if they did not vote forthe union." It is highly unlikely the manager would simulta-neously say nobody would lose their jobs over this unionbusiness and that he would move the shop to the south. Butmore important, Seabrook admitted she had never, beforethe moment she appeared on this witness stand, mentionedthe alleged threat to anyone. Her earlier affidavit, datedNovember 14 and therefore much closer to the event, saysnothing about any threat. She looked sharp enough to meat the hearing; had she really heard Prager make that threat,Cf.Forenta, Inc.,165 NLRB 641. THERMALLOY CORPORATION131she would have told the Board agent about it before thehearing.Iwill dismiss this allegation of the complaint also.3.A major portion of the testimony on both sides of thecase goes to the question whether the company president,Kleinman, promised company-paid health insurance, orother improvements in working conditions,as an induce-ment for the employees to vote against the union. On Octo-ber 31, 2 days before the election, he called a voluntarymeeting of the employees after work for the purpose oftelling them they were well off without the Union andshould not vote in favor of it. For about 15 minutes he gavea prepared speech; this was followed by a question andanswer period. This time there was an interpreter presentfor the benefit of the Spanish speaking employees.There is something wanting in the testimony of the em-ployee witnesses as a whole, particularly those who testifiedthrough an interpreter. Many evidenced an understandabletimidity, their recollections were poor despite clear indica-tions of an intent to speak honestly, and some seemed disad-vantaged even in their native English. A result of all of thisis that much of what came from them was drawn by leadingquestions, both by the General Counsel on direct and bycounsel for the Respondent on cross-examination. Testimo-ny of this kind is ordinarily not quite as persuasive as thatwhich emanates in the first instance out of the mouth of thewitness. I am convinced, nevertheless, that fair appraisal ofthe totality of their testimony permits of a correct findingas to whatmessageKleinman passed on to them both at thecriticalmeeting of October 31, and earlier.The conclusion that the General Counsel wants drawnfrom the record is that Kleinman made a definite promiseof free health insurance that day, and conditioned it uponrejection of the Union by the employees 2 days later. Klein-man did have occasion to talk about this insurance then,indeed he even talked about other economic benefits thatmight materialize in the future. But an employer has a rightto refer to what he has been giving his employees; he mayeven speak of future prospects with his company without ofnecessity exceeding the proper limits of freedom of speechguaranteed by Section 10(c) of the Act. The question there-fore is whether it has been proved he clearly associated newbenefits with rejection of the Union, and whether it has beenproved he left no doubt but that once the Unionwas elimi-nated, the employees for sure would reap rewards.I find neither allegation supported by the record as awhole. In his direct talk before the question period, Klein-man reminded the employees of how he had given periodicraises all the time, and he said this would continue in thefuture.And it is true the Respondent had an establishedpractice of giving periodic wageincreases,however smallthey may have been. Both employee and company represen-tativewitnesses flatly told the story of the past. As toKleinman's statement that he would adhere to the estab-lished practice, again no fault can be found with such asser-tions.From Mario Diciero's, a witness for the GeneralCounsel "... I remember him [Kleinman] saying that hewould keep on giving raises that he had been giving." If anemployer departs from past practice, even in the heat of anelection campaign, and refuses to give or consider periodicraises, he commits an unfair labor practice.Dotson IGAFoodliner,164 NLRB 192. There can be no finding that bytelling employees he would do what Board law says he mustdo, any employer violates this statute.The subject of health insurance came up because whenthe employees started asking questions one asked about sickleave.Kleinman answered that the Company had beenthinking about health and hospitalization insurance, andwas inclined to obtain it for the employees, but had notdone so in the past because it could not afford the cost. Headded he would continue to think about it and that if atsome uncertain day in the future the Company's financialcondition improved, he would obtain it. He testified un-equivocally that he gave no definite date as to when thebenefit would materialize, that he in no sense made anypromise, and that he did not relate the question of healthinsurance to the outcome of the imminent election. Hisstory was corroborated by three other company representa-tives who were present-Prager, Horod and Mollie Klein,the secretary. The testimony of the General Counsel's wit-nesses issubstantially in accord.Robinson:Q: Now, Mr. Kleinman did not say when he wouldgive you this hospitalization plan at the meeting wherehe spoke to the employees, did he?A. No.iifAQ: He did not say that if the Unionwon the electionhe would giveyou thehospitalizationplan. Did he?A: Right.sJUDGE Ricci: Did he say if I give you the Red Crossit depends on if the union wins or if the unionloses, didhe say anything like that?A: No, he did not say that.Diciero:A: He said the company was young and as it growshe would be able to give them more benefits, hospitali-zation andwhatever, he would be able to give and hesaidhe'll keep on giving the raises that he always hasgiven andhe asked the people not to vote forthe unionand that is about the main thing that I can remember.Q: Now,when the question of hospitalization wasraised didn'tMr. Kleinmanrespond bysaying that thecompany was a young company and was not profit-able?A: Yes.Q: Didn't he say that therefore he couldn't makeany promises to you?A: Yes. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ: Did Mr. Kleinman on this occasion or any otheroccasion say to you that whether or not you got hospi-talization was dependent upon whether the union wonor lost the election, did he ever say that to you?A: No.Florentina Palacios:A:What he said was that there was going to be anelection and all of those who wanted to vote could votebecause he cannot stop us from voting.Q: Did he say anything else?A: Yes, we should remember that we always gotincreasesthat he gave us and that is all he could givebecause the factory was very small and while the com-pany is growing he would be able to give us moremoney.A: Did he say anything about a medical plan:A: Yes.Q:What did he say about it?A: He said he was planning to implant a medicalplan for the workers but that nothing was done yet. Hewasn't sure about it.Q: Did he say when he would implant this medicalplan?A: No, he did not.Q: Did he say anything about promises. Did hemention the word "promises" at themeeting?A: No.Q: At the meeting in Mr. Kleinman's office did Mr.Kleinman say that he would only give you the medicalplan if the union lost the election?A: No, he saidnothing. He said no such thing.Goris:A: He said we always have increases every 3months. Something to the effect that the companydidn't have enough money to afford a union becauseitwas a very young company and didn't have muchmoney.Q: Did he say anything else that you recall?A: A long time before all this I heard from othergirls that Mr. Kleinman had said he was going to giveus some Blue Cross insurance but he didn't say when.He always said that at themeeting.Q:What did he say at the meeting?A: The same thing.A: He said that he would try to get us Blue Cross orlife insurance but he didn't say when.11A: No.Dablanca Sanchez:A: He said he was going to give us Blue Cross andthat we would get an increase.Q: Did he say when you would get those things?A: No, he did not.Q: Did he mention the word "promises" at thatmeeting?A: No.Q: He didn't say that the medical plan, he didn't saywhether or not the employees got a medical plan de-pended upon whether the union lost or won the elec-tion?A: No.With this the recollection of the employees themselves, Imust credit Kleinman when he said he kept talking about"profitability," and the fact the Company was young.What he was really telling these people was that if theywanted more money, at least more than what the periodicraises amountedto, the Company's profits first had to be-come greater. This was another way of saying they wouldhave to work harder, or faster, or produce more on the job,before the purse strings would be loosened. It would bedifficult to find that words of this kind are a form of coer-cion to keep employees out of a union. What's more,Kleinman had been saying this same thing to his employ-ees long before any union activities started, that he wantedto provide health insurance but simply could not afford it.4.There remains the testimony of Robinson, that Fore-man Horod once asked him had he signed a union card andalso to inquire whether another employee, Charlie, hadsigned one.Robinson vacillated a great deal while answer-ing questions,particularly as to when this or other incidentshappened, but he was clear and definite that Horod did askhim both about himself and the other man. Horod deniedany interrogation of any kind, but I credit Robinson on thatscore. There is no reason for not believing him, and betweenthe two witnessesthe employee's demeanor was more con-vincing than that of the foreman.2The question of when this interrogation took place isimportant in this case because there is the matter of theUnion's objections to be considered. The petition was filedon September 6, and therefore the cutoff period for investi-gation of relevant objections is that day; anything that hap-pened before may not be considered under establishedBoard practice. Robinson was confused as to the date, andIbelieve the totality of his answers must lead to a findingthat whatever happened came before the filing of the peti-tion.Organizational activities, or obtaining employee signa-turesto union cards, started late in August; RobinsonQ: (By Mr. Davis) At themeetingwith Mr. Klein-man in October, did he mention the word "promises"to you?2The offensive and unethical insinuation at the hearing by counsel for theRespondent that the Board's agent put words into the witness' mouth whileinvestigatingthe case and taking the affidavit, is completely unsupported andtotally unwarranted. THERMALLOY CORPORATION133recalled thetalk byManager Prager given the employees onAugust 28,timed with the card signing.He started by sayingHorod had questioned him 3 days before Prager'smeeting.Asked again to try to recall the date,he then answered:. . it was about 3 weeks before the union he came andasked me did Charlie sign a card."At another point theGeneral Counsel inserted another date in his question andthe witness agreed. "Q: As you said,itwas a couple of daysbefore the first meeting in October?A: Right."But thewitness had not mentioned October himself at all, and, inthe light of his difficulties recalling the dates of other inci-dents he testified about,mere agreement with a date firststated by the General Counsel cannot be given preemptiveweight.The foreman's interrogation of Robinson was a violationof Section 8(a)(1). It is the only incident of misconductproved on this record,and is of so minor a nature as not towarrant either a formal unfair labor practice finding orissuanceof a formalcease-and-desist order. I will thereforerecommend the dismissal of the entire complaint.The ObjectionsThe record as a whole does not support the objectionsfiled by the Union.Whatever interrogation took place byHorod of employee Robinson,took place before the filingof the petition.Therefore,whatever may be said about thatincident,it could not support the objections.Iwill there-fore recommend that the objections be overruled.ORDERIt is hereby recommended that the complaint be, and ithereby is,dismissed.